             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALFA MUTUAL INSURANCE CO. as                     :
subrogee of Noel and Sandra Forsythe             :
                                                 :
                              Plaintiff,         :
               v.                                : No. 17-CV-00817
JONES STEPHENS CORP.                             :
                                                 :
      Defendants/Third-Party Plaintiff,          :
                                                 :
              v.                                 : (Magistrate Judge Carlson)
COASTAL NINGBO HARDWARE                          :
MANUFACTURING CO., LTD,; and                     :
NINGBO BEST METAL & PLASTIC                      :
MANUFACTURING CO., LTD.,                         :
                                                 :
            Third-Party Defendants.              :

                                  ORDER


      AND NOW, this 1st day of August 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED THAT the

defendant’s motion to dismiss (Doc. 49) is GRANTED and the complaint is

dismissed. The clerk is further DIRECTED to CLOSE this case.



                                           /s/ Martin C. Carlson
                                            Martin C. Carlson
                                           United States Magistrate Judge
